Citation Nr: 0112545	
Decision Date: 05/02/01    Archive Date: 05/09/01

DOCKET NO.  97-13 277A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for chronic left serous 
otitis media and residuals of left ear injury.


REPRESENTATION

Appellant represented by:	Peter J. Sarda, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and a friend.


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Associate Counsel


INTRODUCTION

The veteran had active service from July 1950 to June 1954.  
This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a June 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Winston-Salem, North Carolina (RO) which denied the benefit 
sought on appeal.

In a rating decision dated November 1994, the RO denied 
service connection for chronic left serous otitis media and 
residuals of a left ear injury.  The RO concluded that the 
veteran's left ear injury in service was a temporary 
condition, which was resolved with treatment, and no 
permanent residuals were shown at separation.  The veteran 
did not appeal the November 1994 rating decision, and the 
decision is final.

In August 1997, the veteran and a friend presented testimony 
at a hearing conducted via video-conference before the 
undersigned Board member.  In March 1998, the Board denied 
the veteran's application for service connection for chronic 
left serous otitis media and residuals of left ear injury.  
The Board found that new and material evidence had not been 
presented since the November 1994 RO decision.  The veteran 
appealed to the United States Court of Appeals for Veterans 
Claims (Court).  In an October 1998 Order, the Court granted 
a joint motion for remand, vacating the Board's decision, and 
remanding the case for additional proceedings consistent with 
the decision of the United States Court of Appeals for the 
Federal Circuit in Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).

In May 1999, the Board again considered the veteran's appeal 
consistent with the decision in Hodge v. West.  The Board, in 
a May 1999 decision, found that new and material evidence had 
been submitted and reopened the veteran's claim for service 
connection for chronic left serous otitis media and residuals 
of a left ear injury.  Nevertheless, the Board found that the 
veteran did not submit sufficient evidence of a well-grounded 
claim of service connection for chronic left serous otitis 
media and residuals of a left ear injury.  

In June 1999, the veteran's attorney submitted a motion to 
vacate the Board's order, which was subsequently denied by 
the Board in August 1999.  The veteran filed notice of appeal 
with the Court in August 1999.  The Court, in an August 2000 
decision, reversed the May 1999 decision of the Board and 
found that the veteran's claim was well-grounded.  The Court 
then remanded the claim to the Board for further action.  The 
Court observed that the veteran had not been afforded a VA 
medical examination to address the etiology of the veteran's 
ear disorder, as required to fulfill the VA's duty to assist 
in the development of the veteran's claim.  The Court further 
found that the duty to assist attached to all possible in-
service causes of the veteran's ear condition, including an 
alternative argument that the veteran's ear condition was 
caused by repeated sexually transmitted disease infections 
during service.

Following the Court's August 2000 decision, the veteran, 
through counsel, requested a hearing before the Board to 
present oral and written evidence.  A hearing was held before 
the undersigned Board member in January 2001, wherein the 
veteran submitted additional oral testimony and written 
evidence.  During the hearing, the veteran's attorney was 
asked whether they wished to present the aforementioned 
alternative argument for service connection of the veteran's 
ear disorder.  The veteran's attorney stated that the 
veteran's sole argument for consideration was the argument of 
trauma to the ear during service.  Additionally, the 
undersigned Board member granted the veteran and his 
representative 60 days to submit additional private medical 
records.  In a letter dated January 30, 2001, the veteran's 
attorney stated that those medical records were no longer 
available and that all evidence on behalf of the veteran was 
before the Board.

In addition, the Board notes that the veteran, through 
testimony at the January 2001 hearing, raised a new claim of 
service connection for hearing loss.  It was asserted that 
the veteran had hearing loss as the result of the ear trauma 
in service.  The record does not reflect any development of 
this issue, or a final adjudication on this matter.  The 
issue of service connection for hearing loss is referred to 
the RO for appropriate action.  


REMAND

The veteran claims entitlement to service connection for 
chronic left serous otitis media and residuals as a result of 
an injury to his left ear during service.

While the veteran's appeal was pending, there was a 
significant change in the law pertaining to veteran's 
benefits.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000) (to be codified as amended at 38 
U.SC. §§5102, 5103, 5103A, and 5107).  Among other things, 
this law substantially modified the circumstances under which 
VA's duty to assist a claimant applies, and how that duty is 
to be discharged.  This law eliminates the concept of a well-
grounded claim, and provides that VA will assist a claimant 
in obtaining evidence required to substantiate a claim.   
Specifically, the law requires VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of this notification, VA is required to inform the 
claimant as to what evidence the claimant is to provide and 
what evidence, if any, VA will attempt to obtain on the 
claimant's behalf.  This legislation is applicable to the 
veteran's claims.  See Karnas v. Derwinski, 1 Vet. App. 308, 
312-313 (1991).  

A review of the evidence discloses that the veteran was 
treated for a left ear injury during service.  According to 
service medical records, the veteran was treated for a left 
ear injury in March 1951.  According to a service entry on 
March 6, 1951, an air hose ruptured near the veteran's left 
ear while he was working.  The service examiner initially 
indicated that the veteran had a possible ruptured eardrum.  
Physical examination of the left ear revealed that the ear 
was markedly inflamed, edematous and hemorrhagic.  In 
addition, the physician indicated that there was "possible 
perforation."  The veteran was treated with penicillin.  
When seen the following day, the examiner reported that the 
veteran's ear was improved and that no perforation was 
present.  There is no further record of complaints of or 
treatment for left ear problems during the remainder of the 
veteran's period of active duty.  In addition, the veteran's 
Report of Medical Examination at separation, dated May 1954, 
reflects that the veteran's ears, including his eardrums, 
appeared normal. 

The record also reflects that the veteran has reported 
problems with his left ear since the late 1950s and that he 
received post-service treatment for a left ear condition 
beginning in the late 1950s.   Similarly, the veteran's 
private physician, Dr. William Vaught, M.D., who has treated 
the veteran since 1983, provided an opinion that the 
veteran's current left ear condition was related to the 
veteran's service.  According to the Dr. Vaught's report, a 
rocket exploded while the veteran was aboard a ship during 
service, and an air pressure hose went off next to the 
veteran's head.  This caused severe injury to his left 
lymphatic membrane and perforated the veteran's eardrum.  Dr. 
Vaught also stated that the veteran reported having had his 
ear rinsed out with water during service, and that the 
veteran has had persistent problems with his eustachian tube 
and scarring of his eardrum.  However, as stated earlier, 
service medical records indicate that the veteran received an 
injury to the left ear during service, and do not show 
perforation of the veteran's left ear.

The Board notes that the veteran has not been afforded a VA 
examination to determine the nature and etiology of the 
veteran's current ear disorder, and that the Court, in its 
August 2000 decision, ordered such examination.  As such, the 
veteran should be afforded a VA examination to address this 
issue.  Specifically, the examination should determine 
whether the veteran has a current ear disorder, including 
chronic left serous otitis media and/or residuals of a left 
ear injury from service.

Accordingly, this case is REMANDED for the following action:

1.  The veteran should be afforded a VA 
examination to determine the nature and 
etiology of any current ear condition the 
veteran may have.  The veteran's claims 
file and copy of the remand should be 
made available to the examiner for 
review.  The examiner should determine 
whether the veteran has a current left 
ear disorder, including chronic left 
serous otitis media and/or residuals of a 
left ear injury during service.  Any and 
all indicated evaluations, studies, and 
tests deemed necessary by the examiner 
should be accomplished.  The examiner is 
then requested to review all pertinent 
records associated with the claims file 
and offer an opinion as to whether any 
current left hear disorder, including 
chronic left serous otitis media and/or 
residuals of a left ear injury, is as 
least as likely as not related to service 
or an injury to the ear, including the 
ear injury shown in the veteran's service 
medical records.  The basis for the 
examiner's opinion should be fully 
explained with reference to pertinent 
evidence in the record.  

3.  Following this development the RO 
should then readjudicate the issue of 
entitlement to service connection for 
chronic left serous otitis media and 
residuals of a left ear injury.  Any 
additional action required to comply with 
the notice and development requirements 
of the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475 (2000) (to be 
codified at 38 U.S.C.A. §§ 5100-5103A, 
5106-7, 5126), should be undertaken.  If 
the benefit sought on appeal is not 
granted, the veteran and his 
representative should be furnished with a 
Supplemental Statement of the Case, and 
given an opportunity to respond.  
Thereafter, the case should be returned 
to the Board for further appellate 
consideration.  

The purpose of this remand is to obtain additional 
information.  By remanding this claim, the Board intimates no 
opinion, favorable or unfavorable, as to its merits.  The 
veteran is free to submit any additional evidence he wishes 
to have considered in connection with his appeal; however, he 
is not required to act until further notified.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 
U.S.C.A. § 5101 (West Supp. 1999) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	STEVEN L. COHN
	Member, Board of Veterans' Appeals

		
Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




